      CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 1 of 35




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


MINNESOTA VOTERS ALLIANCE;                  Case No. 20‐CV‐1688 (PJS/ECW)
ANDREW CILEK; KIM CROCKETT;
CRAIG ANDERSON; YVONNE
HUNDSHAMER; and CRAIG JONES,

                    Plaintiffs,

v.                                                     ORDER

TIM WALZ, in his official capacity as
Governor of Minnesota; STEVE SIMON,
in his official capacity as Secretary of
State of Minnesota; MARK V. CHAPIN,
in his official capacity as Hennepin
County Auditor; CHRISTOPHER A.
SAMUEL, in his official capacity as
Ramsey County Auditor; KEITH
ELLISON, in his official capacity as
Attorney General of Minnesota; MIKE
FREEMAN, in his official capacity as
Hennepin County Attorney; and JOHN
CHOI, in his official capacity as Ramsey
County Attorney,

                    Defendants.



     Erick G. Kaardal, MOHRMAN, KAARDAL & ERICKSON, P.A., for plaintiffs.

     Elizabeth C. Kramer, Megan J. McKenzie, and Kevin A. Finnerty, MINNESOTA
     ATTORNEY GENERAL’S OFFICE, for defendants Tim Walz, Steve Simon, and
     Keith Ellison.

     Kelly K. Pierce and Jeffrey M. Wojciechowski, HENNEPIN COUNTY
     ATTORNEY’S OFFICE, for defendants Mike Freeman and Mark V. Chapin.
           CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 2 of 35




       Robert B. Roche, RAMSEY COUNTY ATTORNEY’S OFFICE, for defendants
       John Choi and Christopher A. Samuel.

       On July 22, 2020, Governor Tim Walz issued Executive Order 20‐81, which

requires Minnesotans to wear face coverings in indoor public settings in order to control

the spread of COVID‐19. Plaintiffs—the Minnesota Voters Alliance and five political

activists—have brought this action against Governor Walz and other public officials1 to

challenge the legality of Executive Order 20‐81. Plaintiffs have framed this action as

primarily relating to the impact of Executive Order 20‐81 on their right to vote in the

upcoming election. In fact, though, plaintiffs argue that Executive Order 20‐81 is

invalid in its entirety—i.e., that Governor Walz does not have authority to order any

person to wear a face covering in any indoor public setting. Indeed, plaintiffs go even

further: Plaintiffs argue that it is illegal for any person to choose to wear a face covering

in a public place for the purpose of preventing the spread of COVID‐19.

       This matter is before the Court on plaintiffs’ motion for a preliminary injunction.

The Court held a lengthy hearing on that motion on September 23, 2020. For the

reasons that follow, plaintiffs’ motion is denied.




       1
       Plaintiffs have sued Governor Walz, Secretary of State Steve Simon, and
Attorney General Keith Ellison (“the State defendants”); Hennepin County Attorney
Mike Freeman and Hennepin County Auditor Mark Chapin (“the Hennepin
defendants”); and Ramsey County Attorney John Choi and Ramsey County Auditor
Christopher Samuel (“the Ramsey defendants”).

                                             -2-
           CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 3 of 35




                                   I. BACKGROUND

                               A. The COVID‐19 Pandemic

       COVID‐19 is a deadly disease caused by a virus that is easily spread between

people through respiratory droplets produced when an infected person coughs,

sneezes, or talks. Kramer Decl. Ex. 2. It appears that the virus may also be transmitted

via respiratory microdroplets that can travel in the air for tens of meters and remain

airborne for hours. Id. Exs. 3, 4. As a result, COVID‐19 is easily transmitted in indoor

environments, particularly if those environments are crowded or lack adequate

ventilation. Id. Ex. 3. The virus may be transmitted by infected people who have no

symptoms and do not even know that they are infected. Id. Exs. 5, 8.

       On March 11, 2020, the World Health Organization declared a global pandemic.

Id. Ex. 6. Since the start of the pandemic, over 7.2 million cases of COVID‐19 in the

United States have been reported to the Centers for Disease Control and Prevention

(“CDC”) and over 206,000 Americans have died, including over 2,000 Minnesotans.2

There is currently no cure and no vaccine. Id. Exs. 1, 5. In response to this public‐health

crisis, the President declared a national emergency on March 13, 2020 and later




       2
       See Centers for Disease Control and Prevention, at
www.cdc.gov/coronavirus/2019‐ncov/cases‐updates/cases‐in‐us.html (last visited Oct. 2,
2020).

                                            -3-
        CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 4 of 35




approved major disaster declarations in all 50 states—the first time a president had

done so in the history of the United States. Id. Exs. 9, 10.

                                      B. Face Coverings

       Federal and state health officials recommend face coverings to slow the spread of

COVID‐19. According to CDC officials, “the more individuals wear cloth face

coverings in public places where they may be close together, the more the entire

community is protected.” Id. Ex. 12. Recent studies have found that face‐covering

mandates are associated with large declines in the growth rate of COVID‐19 infections

and fatalities. Id. Exs. 21, 22, 24. One study estimated that a nationwide mandate

would significantly benefit the economy by substituting a mask mandate for renewed

lockdowns that would subtract nearly 5% from GDP. Id. Ex. 24. Projections by the

University of Washington indicate that universal use of face coverings would save

thousands of lives in Minnesota. Id. Ex. 23.

       It is important to stress that plaintiffs do not deny any of this. Plaintiffs do not

deny the existence of COVID‐19, or that it is a dangerous disease, or that it is easily

spread (including by people who do not know that they are infected), or that face

coverings slow its spread and thus save lives. To the contrary, plaintiffs emphasize that

“[n]o one in this case is saying that mask wearing isn’t a good thing.” ECF No. 1 at 1–2.




                                             -4-
        CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 5 of 35




                                 C. Executive Order 20‐81

       On March 13, 2020, the same day that the President declared a national

emergency, Governor Walz declared a peacetime emergency in Minnesota. See

Executive Order 20‐01; Minn. Stat. § 12.31, subd. 2(a). Among the actions that Governor

Walz has taken pursuant to his emergency powers is issuing Executive Order 20‐81

(“EO 20‐81”), which requires Minnesotans to wear face coverings while present in

indoor businesses and public indoor spaces and while waiting outdoors to enter an

indoor business or public indoor space. Am. Compl. Ex. 1 [hereinafter “EO 20‐81”]

¶ 9(a). Certain individuals are exempt from the mandate, including individuals with

physical or mental conditions that make it unreasonable for them to wear a face

covering, workers for whom a face covering would create a job hazard, and children

under the age of six. EO 20‐81 ¶ 8. An individual who willfully violates EO 20‐81 is

guilty of a petty misdemeanor. EO 20‐81 ¶ 20(a).

                                      II. ANALYSIS

                                   A. Standard of Review

       In reviewing a motion for a preliminary injunction, a court must consider four

factors: (1) the movant’s likelihood of success on the merits; (2) the threat of irreparable

harm to the movant if the injunction is not granted; (3) the balance between that harm

and the harm that granting the injunction will inflict on the other parties; and (4) the



                                             -5-
        CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 6 of 35




public interest. Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981) (en

banc). “A preliminary injunction is an extraordinary remedy, and the burden of

establishing the propriety of an injunction is on the movant.” Watkins Inc. v. Lewis, 346

F.3d 841, 844 (8th Cir. 2003) (internal citation omitted).

                                    B. Likelihood of Success

       The main thrust of plaintiffs’ amended complaint is that it is impossible for

anyone to enter an indoor public setting in Minnesota without committing a crime. On

the one hand, EO 20‐81 makes it unlawful not to wear a face covering in an indoor

public setting. On the other hand, according to plaintiffs, a Minnesota statute makes it

unlawful to wear a face covering in any public place, including any indoor public

setting. Specifically, Minn. Stat. § 609.735 provides:

                     A person whose identity is concealed by the person in
              a public place by means of a robe, mask, or other disguise,
              unless based on religious beliefs, or incidental to
              amusement, entertainment, protection from weather, or
              medical treatment, is guilty of a misdemeanor.

       Because EO 20‐81 and § 609.735 are in direct conflict, plaintiffs argue, they cannot

enter an indoor public place—such as a polling place, or a meeting hall, or even a

grocery store—without committing a crime. As a result, plaintiffs contend that they are

chilled from engaging in political activities that are protected by the First Amendment,




                                              -6-
        CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 7 of 35




such as voting in person, campaigning in public, and associating with others in indoor

settings.

       Plaintiffs also allege that EO 20‐81, in combination with guidance from the

Secretary of State concerning how to implement EO 20‐81 at polling places, violates the

Elections Clause in Article I, § 4 of the United States Constitution. Plaintiffs further

allege that EO 20‐81, standing alone, violates the First Amendment and various

provisions of the Minnesota Constitution. Before addressing the merits of plaintiffs’

claims, the Court must address a number of thorny jurisdictional issues.

                                   1. Jurisdictional Issues

                                         a. Standing

       Defendants argue that plaintiffs are unlikely to prevail in this litigation because

they lack standing. “Standing to sue is a doctrine rooted in the traditional

understanding of a case or controversy.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016). Standing consists of three elements: “[(1)] an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be

redressed by a favorable judicial decision.” Id. “To establish injury in fact, a plaintiff

must show that he or she suffered ‘an invasion of a legally protected interest’ that is

‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’”

Id. at 1548 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). The plaintiff bears



                                              -7-
           CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 8 of 35




the burden of establishing standing and must clearly allege facts demonstrating each

element. Id. at 1547; Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014).

                                   i. Ramsey Defendants

       Under Minnesota law, county attorneys “shall . . . prosecute felonies . . . and, to

the extent prescribed by law, gross misdemeanors, misdemeanors, petty misdemeanors,

and violations of municipal ordinances, charter provisions and rules or regulations[.]”

Minn. Stat. § 388.051, subd. 1(3); see also Minn. Stat. § 484.87, subd. 3 (“Except as

provided in subdivision 2 and as otherwise provided by law, violations of state law that

are petty misdemeanors or misdemeanors must be prosecuted by the attorney of the

statutory or home rule charter city where the violation is alleged to have occurred, if the

city has a population greater than 600.”). As noted, a violation of § 609.735 is a

misdemeanor, and a violation of EO 20‐81 is a petty misdemeanor.

       The Ramsey defendants argue that, because state law does not give the Ramsey

County Attorney authority to prosecute these offenses, plaintiffs’ alleged injuries are

not traceable to him, nor would plaintiffs’ injuries be redressed by a favorable judicial

decision on any claims against him.3 See Dig. Recognition Network, Inc. v. Hutchinson, 803


       3
        The Hennepin defendants do not argue that the Hennepin County Attorney
lacks authority to prosecute non‐felony offenses. At oral argument, defendants
explained that, unlike Ramsey County, Hennepin County contains unincorporated
areas in which there is no city attorney available to prosecute non‐felony offenses, and
accordingly the Hennepin County Attorney has some authority to prosecute such
                                                                             (continued...)

                                             -8-
           CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 9 of 35




F.3d 952, 957–58 (8th Cir. 2015) (“When a plaintiff brings a pre‐enforcement challenge to

the constitutionality of a particular statutory provision, the causation element of

standing requires the named defendants to possess authority to enforce the complained‐

of provision.” (cleaned up)).

       In response, plaintiffs do not point to any provision of state law granting the

Ramsey County Attorney authority to prosecute misdemeanors under § 609.735 or

petty misdemeanors under EO 20‐81. Instead, plaintiffs cite State v. Lemmer, 736 N.W.2d

650 (Minn. 2007), which states that “the county attorney acts as the attorney for the state

in all criminal matters within the county and has no authority to act in civil cases, such

as implied consent proceedings, in which the state is a party.” Id. at 660. But Lemmer

had nothing to do with the allocation of prosecutorial authority between county and

city attorneys; indeed, later in the same paragraph, Lemmer cites § 388.051 and notes that

county attorneys’ duties “include prosecuting felonies, and to the extent prescribed by law,

gross misdemeanors, misdemeanors, and petty misdemeanors.” Id. (emphasis added).

       At oral argument, plaintiffs pointed out that county attorneys have civil‐

enforcement powers under EO 20‐81. But the provision that plaintiffs cited addresses

the liability of businesses, not individuals. EO 20‐81 ¶ 20(b)(ii). Nowhere in plaintiffs’

amended complaint or briefs does any plaintiff contend that the plaintiff is a business or


       3
       (...continued)
offenses.

                                             -9-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 10 of 35




otherwise subject to EO 20‐81’s business provisions. Because plaintiffs have failed to

meet their burden to show traceability and redressability as against the Ramsey County

Attorney, the Court finds that plaintiffs are unlikely to prevail on any claims against

him. See Dig. Recognition Network, Inc., 803 F.3d at 958 (“The redressability prong is not

met when a plaintiff seeks relief against a defendant with no power to enforce a

challenged statute.” (citation and quotation marks omitted)).

       With respect to the Ramsey County Auditor, the Ramsey defendants similarly

argue that there is no law giving him the authority to prosecute offenses under either

§ 609.735 or EO 20‐81. Plaintiffs point to a July 22 guidance memorandum issued by the

Secretary of State to county auditors and election officials concerning the impact of

EO 20‐81 on voting in Minnesota. Am. Compl. Ex. 2. The Secretary of State issued the

guidance in response to questions concerning how to handle compliance with EO 20‐81

in polling places. Am. Compl. Ex. 2. The guidance recommends that, if a voter enters a

polling place without a face covering, (1) an election official should inform the voter of

the face‐covering requirement and offer the voter a disposable mask; (2) if the voter

refuses to wear a face covering, the voter should be offered the opportunity for outdoor

curbside voting; and (3) if the voter insists on voting inside the polling place without a

face covering, the voter should be permitted to do so after again being informed that




                                            -10-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 11 of 35




face coverings are required and that the voter’s refusal to comply with that requirement

will be recorded and “reported to the appropriate authorities.” Am. Compl. Ex. 2.

       This guidance was issued to county auditors and election officials, but it does not

purport to be binding; rather, it is characterized as “guidance that we hope is helpful as

you work with your municipalities on polling place procedures.” Am. Compl. Ex. 2.

Nor does this guidance vest county auditors with any authority to prosecute violations

of EO 20‐81; instead, it simply recommends that the auditors advise election officials to

report any violations to the “appropriate authorities.” Am. Compl. Ex. 2. It therefore

appears that plaintiffs do not have standing to pursue any claims against the Ramsey

County Auditor.4

                            ii. State and Hennepin Defendants

       The State and Hennepin defendants argue that plaintiffs do not have standing

because they have failed to plead a particularized injury; instead, the injury that

plaintiffs identify (being subject to the allegedly conflicting dictates of § 609.735 and EO

20‐81) is suffered by all Minnesotans. The cases on which defendants rely, however, do

not hold that if a government action violates the rights of all citizens, no citizen has



       4
       The Hennepin defendants did not raise this argument with respect to the
Hennepin County Auditor, and the Court does not know whether the authority of the
Hennepin County Auditor differs from the authority of the Ramsey County Auditor. If
the two auditors are similarly situated, plaintiffs would not appear to have standing to
pursue claims against the Hennepin County Auditor.

                                            -11-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 12 of 35




standing to challenge that action in federal court. Instead, those cases involve attempts

by a plaintiff to vindicate a generalized, abstract interest in the proper application of the

law. See, e.g., Lance v. Coffman, 549 U.S. 437, 441–42 (2007) (plaintiffs lacked standing to

challenge judicial redistricting because “[t]he only injury plaintiffs allege is that the

law—specifically the Elections Clause—has not been followed”); see also FEC v. Akins,

524 U.S. 11, 23 (1998) (“The kind of judicial language to which the FEC points, however,

invariably appears in cases where the harm at issue is not only widely shared, but is

also of an abstract and indefinite nature—for example, harm to the ‘common concern

for obedience to law.’” (quoting L. Singer & Sons v. Union Pac. R., 311 U.S. 295, 303

(1940))).

       Here, by contrast, plaintiffs allege an injury personal to them. Specifically, they

allege that they want to engage in political activities in indoor public settings but are

chilled from doing so. This is a sufficiently individual and particularized injury, at least

insofar as plaintiffs’ claims rest on the alleged conflict between § 609.735 and EO 20‐81.

See Susan B. Anthony List, 573 U.S. at 159 (“a plaintiff satisfies the injury‐in‐fact

requirement where he alleges an intention to engage in a course of conduct arguably

affected with a constitutional interest, but proscribed by a statute, and there exists a

credible threat of prosecution thereunder” (citation and quotation marks omitted));

Akins, 524 U.S. at 24 (“Often the fact that an interest is abstract and the fact that it is



                                              -12-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 13 of 35




widely shared go hand in hand. But their association is not invariable, and where a

harm is concrete, though widely shared, the Court has found ‘injury in fact.’”).

       With respect to plaintiffs’ standalone challenges to the validity of EO 20‐81,

however, their allegations appear insufficient to establish an injury in fact. The

amended complaint alleges that plaintiffs want the freedom to choose whether to wear

a mask, Am. Compl. ¶¶ 3, 30, that they intend to vote and engage in other political

activities either wearing or not wearing a mask, Am. Compl. ¶ 18, and that they have “a

right to protect themselves by wearing a mask and a right to politically protest the

government’s pandemic response by not wearing a mask,” Am. Compl. ¶ 4. As an

aside, the Court notes that plaintiffs’ claims are inconsistent with some of the major

premises of their lawsuit. Plaintiffs strenuously argue that § 609.735 makes it unlawful

to wear a mask in a public place, and that wearing a mask to slow the spread of COVID‐

19 does not fit within the “medical treatment” exception to the statute. Plaintiffs further

argue that EO‐81 is invalid because an executive order cannot conflict with a valid

statute. If plaintiffs are correct, they do not have the right to “choose” whether or not to

wear a mask in a public place; § 609.735 bars them from doing so.

       In any event, the amended complaint stops short of alleging that any individual

plaintiff wants or intends to violate EO 20‐81 by not wearing a face covering when

EO 20‐81 would require them to do so. Again, plaintiffs bear the burden of clearly



                                            -13-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 14 of 35




alleging facts demonstrating each element of standing, Spokeo, 136 S. Ct. at 1547, and

“[e]ach plaintiff must establish standing for each form of relief sought,” Miller v.

Thurston, 967 F.3d 727, 734 (8th Cir. 2020). As no plaintiff has clearly “allege[d] an

intention to engage in a course of conduct arguably . . . proscribed by” EO 20‐81, Susan

B. Anthony List, 573 U.S. at 159 (citation and quotation marks omitted), no plaintiff

appears to have standing to challenge the validity of EO 20‐81 in its own right.5

       The State and Hennepin defendants also argue that plaintiffs’ alleged future

injuries are too speculative to establish standing. See Clapper v. Amnesty Int’l, USA, 568

U.S. 398, 409 (2013) (“we have repeatedly reiterated that threatened injury must be

certainly impending to constitute injury in fact, and that allegations of possible future

injury are not sufficient” (cleaned up)). Relatedly, the State and Hennepin defendants

argue that plaintiffs face no risk of prosecution from them and therefore plaintiffs’

injuries are not “fairly traceable” to them.

       With respect to the Secretary of State: The only alleged connection between the

Secretary of State and plaintiffs’ alleged injury is the July 22 guidance discussed above.

The guidance, however, is simply that—guidance—and plaintiffs do not point to any

provision in any law granting the Secretary of State any authority to prosecute


       5
       This argument would appear to preclude plaintiffs from establishing standing
with respect to such claims against the Ramsey defendants as well. See Dunbar v. Wells
Fargo Bank, N.A., 709 F.3d 1254, 1256 n.4 (8th Cir. 2013) (federal courts have an
independent obligation to determine whether subject‐matter jurisdiction exists).

                                               -14-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 15 of 35




violations of either § 609.735 or EO 20‐81. It therefore appears that plaintiffs lack

standing to pursue claims against the Secretary of State.6

       With respect to the remaining State and Hennepin defendants: “The Supreme

Court has repeatedly found that plaintiffs have standing to bring pre‐enforcement First

Amendment challenges to criminal statutes, even when those statutes have never been

enforced.” 281 Care Comm. v. Arneson, 638 F.3d 621, 628 (8th Cir. 2011). “It is only

evidence—via official policy or a long history of disuse—that authorities actually reject

a statute that undermines its chilling effect.” Id.; see also UFCW Int’l Union v. IBP, Inc.,

857 F.2d 422, 428 (8th Cir. 1988) (“Where plaintiffs allege an intention to engage in a


       6
        For similar reasons, the Secretary of State is likely entitled to Eleventh
Amendment immunity. See Ex parte Young, 209 U.S. 123, 157 (1908) (for the Ex parte
Young exception to Eleventh Amendment immunity to apply, the state official must
have “some connection” to the challenged law); see also Calzone v. Hawley, 866 F.3d 866,
869 (8th Cir. 2017) (noting that, in cases against state officials, the standing and Eleventh
Amendment issues are similar).

        The Court does not read Calzone or Missouri Protection & Advocacy Services, Inc. v.
Carnahan, 499 F.3d 803 (8th Cir. 2007) to the contrary. In Calzone, the Eighth Circuit
found that the superintendent of the state highway patrol had a sufficient connection to
an allegedly unconstitutional search policy because she had promulgated the policy
pursuant to her authority to enforce a state highway regulation. Calzone, 866 F.3d
at 870. In Missouri Protection & Advocacy Services, the Eighth Circuit held that the
Missouri secretary of state had a sufficient connection to the enforcement of a law
disqualifying certain persons from voting partly because state law obligated the
secretary of state to send local election authorities the names of persons ineligible to
vote under the law. 499 F.3d at 807. Here, by contrast, the Secretary of State simply
provided guidance in response to questions from local election officials concerning the
effect of EO 20‐81 on polling places; there is no law formally connecting the Secretary to
the enforcement of EO 20‐81.

                                             -15-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 16 of 35




course of conduct arguably affected with a constitutional interest which is clearly

proscribed by statute, courts have found standing to challenge the statute, even absent a

specific threat of enforcement.”).

       It is true that EO 20‐81 sets forth the state’s official policy that wearing a face

covering in compliance with EO 20‐81 does not violate § 609.735. EO 20‐81 ¶ 19. There

is therefore no credible threat that the Governor or the Attorney General will instigate

prosecution against an individual under § 609.735 for complying with EO 20‐81.7 But the

reverse is not true—that is, neither the Governor nor the Attorney General has an

official policy against prosecuting individuals for violating EO 20‐81. Nor have the

Hennepin defendants claimed that they have adopted an official policy not to prosecute

violations of EO 20‐81 or § 609.735.8 It therefore appears that plaintiffs’ alleged fear of

facing prosecution for either wearing or not wearing a mask is sufficient under 281 Care

Committee to establish standing as against these defendants.

                                     b. Eleventh Amendment

                                       i. Ex parte Young



       7
      As discussed below, Minn. Stat. § 8.01 grants the Governor and the Attorney
General some discretionary authority to be involved in criminal prosecutions.
       8
        As noted below, there appear to be no reported cases of prosecutions under
either § 609.735 or its predecessor since the latter was first enacted in 1923. Defendants
do not argue that this long history of lack of prosecution deprives plaintiffs of standing,
however.

                                             -16-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 17 of 35




       The State defendants next argue that they are entitled to Eleventh Amendment

immunity. Under the Eleventh Amendment, “an unconsenting State is immune from

suits brought in federal courts by her own citizens as well as by citizens of another

state.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (citation and

quotation marks omitted). The Supreme Court recognized an exception to this

immunity in Ex parte Young, 209 U.S. 123 (1908). “Under the Ex Parte Young doctrine, a

private party can sue a state officer in his official capacity to enjoin a prospective action

that would violate federal law.” 281 Care Comm., 638 F.3d at 632. For this exception to

apply, the state official must have “some connection” with the enforcement of the

allegedly unconstitutional law; otherwise, the lawsuit is “merely making [the official] a

party as a representative of the state, and thereby attempting to make the state a party.”

Ex parte Young, 209 U.S. at 157.

       In 281 Care Committee, the Eighth Circuit held that the Minnesota Attorney

General had a sufficient connection with the enforcement of a challenged state statute

based in part on the fact that, under Minn. Stat. § 8.01, a county attorney may request

that the Attorney General take over a criminal prosecution. 281 Care Comm., 638 F.3d

at 632–33; see also Reprod. Health Servs. of Planned Parenthood v. Nixon, 428 F.3d 1139, 1145

(8th Cir. 2005) (holding that the Missouri attorney general was potentially a proper

defendant because Missouri law permits the governor to direct him to aid prosecutors



                                             -17-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 18 of 35




and trial courts to direct him to sign indictments). It therefore appears that plaintiffs’

claims against the Attorney General may fall within Ex parte Young. Similarly, § 8.01

grants the Governor the authority to request the Attorney General to “prosecute any

person charged with an indictable offense,” indicating that claims against the Governor

may also fall within Ex parte Young.

       The Court recognizes that, in a second appeal, the Eighth Circuit in 281 Care

Committee held that the Minnesota Attorney General was immune under the Eleventh

Amendment. 281 Care Comm. v. Arneson, 766 F.3d 774, 796–97 (8th Cir. 2014). By that

stage of the proceedings, however, a deputy attorney general had filed an affidavit

attesting that the Attorney General’s Office had never initiated a prosecution under the

challenged law, that the office was not aware of any county attorney who had asked the

office to do so, that the office would decline any such request, and that the office had no

intention of undertaking any enforcement activities. Id. On the basis of that affidavit,

the Eighth Circuit held that the Attorney General was immune from suit under the

Eleventh Amendment. Id. at 797. In this case, however, neither the Governor nor the

Attorney General has introduced evidence that he does not intend to use his authority

under § 8.01.

                                       ii. Pennhurst




                                            -18-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 19 of 35




       Finally, the State defendants argue that, under the Eleventh Amendment and

Pennhurst State School & Hospital v. Halderman, 465 U.S. 89 (1984), the Court lacks

jurisdiction to resolve plaintiffs’ claims that EO 20‐81 violates the Minnesota

Constitution. The Court agrees.

       As the Supreme Court explained in Pennhurst, the Ex parte Young exception to

Eleventh Amendment immunity is premised on the theory that “sovereign immunity

does not apply because an official who acts unconstitutionally is ‘stripped of his official

or representative character.’” Id. at 104 (quoting Ex parte Young, 209 U.S. at 160). This is

somewhat of a legal fiction, but it is necessary to vindicate federal rights and ensure the

supremacy of federal law. Id. at 105. That necessity does not exist in cases in which a

state official is alleged to be acting in violation of state law. “On the contrary, it is

difficult to think of a greater intrusion on state sovereignty than when a federal court

instructs state officials on how to conform their conduct to state law.” Id. at 106. The Ex

parte Young exception to Eleventh Amendment immunity therefore does not apply to

plaintiffs’ claims that Governor Walz and the other State defendants have violated

Minnesota law. See Elim Romanian Pentecostal Church v. Pritzker, 962 F.3d 341, 345–46 (7th

Cir. 2020) (holding that Pennhurst barred plaintiffs’ claim that COVID‐19 restrictions on

religious gatherings violated state law); see also Bacon v. Neer, 631 F.3d 875, 880 (8th Cir.

2011) (explaining that a federal court would have no jurisdiction to enjoin the



                                              -19-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 20 of 35




defendants from enforcing state law even if their construction of state law was based on

an erroneous interpretation of federal law).

       Plaintiffs’ only argument regarding Pennhurst seems to be that, although the

Court cannot enjoin state officials from violating state law, the Court can decide

whether state officials have violated state law in the course of litigating the federal

constitutional claims. But whether EO 20‐81 violates the Minnesota Constitution is not

relevant to the merits of plaintiffs’ federal claims. Moreover, the fact that the Court may

have jurisdiction over plaintiffs’ federal claims does not establish an exception to

Eleventh Amendment immunity; the Court still may not “intru[de] on state

sovereignty” by “instruct[ing] state officials on how to conform their conduct to state

law.” Pennhurst, 465 U.S. at 106. Finally, the doctrine of constitutional avoidance does

not override the Eleventh Amendment. See id. at 120–23.

       To summarize, then, it appears that the Court likely has jurisdiction only over

plaintiffs’ federal claims against the Governor, the Attorney General, and the Hennepin

defendants, and only insofar as those claims rest on plaintiffs’ allegation that EO 20‐81

conflicts with § 609.735.




                                            -20-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 21 of 35




                                          2. Merits

                               a. Section 609.735 and EO 20‐81

       As noted, plaintiffs’ main claim is that they are caught in an impossible situation:

EO 20‐81 makes it a crime not to wear face coverings in indoor public settings, while

Minn. Stat. § 609.735 makes it a crime to wear face coverings in public places (with

exceptions that do not apply to this case9). Defendants argue that EO 20‐81 and

§ 609.735 do not, in fact, conflict because (1) § 609.735 prohibits concealing one’s identity

by means of a “disguise,” and the face coverings required by EO 20‐81 neither conceal

one’s identity nor constitute a “disguise”; and (2) § 609.735 requires proof of an intent to

conceal one’s identity, and someone who wears a mask to comply with EO 20‐81 is not

wearing a mask to conceal his or her identity.

       These issues have not been addressed by the Minnesota Supreme Court, and

therefore this Court must attempt to predict “what that court would probably hold

were it to decide the issue[s].” Ventura v. Titan Sports, Inc., 65 F.3d 725, 729 (8th Cir.

1995). For a number of reasons, this Court believes that the Minnesota Supreme Court

would hold that § 609.735 is violated only when someone wears a face covering for the

purpose of concealing his or her identity.




       9
         Defendants do not argue that wearing a face mask to slow the spread of COVID‐
19 fits within the “medical treatment” exception to § 609.735.

                                             -21-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 22 of 35




       The original version of the statute was enacted in 1923.10 See 1923 Minn. Laws ch.

160, § 1. Like similar laws enacted during the same era, the law grew out of concerns

over the rise of the Ku Klux Klan. See Wayne R. Allen, Note, Klan, Cloth & Constitution:

Anti‐Mask Laws & the First Amendment, 25 Ga. L. Rev. 819, 821–22 & n.17 (1991). The

original version of the statute clearly required that the perpetrator act with the intent to

conceal his or her identity: “It shall be unlawful for any person . . . to appear on any

street or highway, or in other public places or any place open to view by the general

public, with his face or person partially or completely concealed by means of a mask or

other regalia or paraphernalia, with intent thereby to conceal the identity of such person.”

Minn. Stat. § 615.16 (1941) (emphasis added). The original version of the statute also

established a presumption: “The wearing of any such mask, regalia or paraphernalia by

any person on any street or highway or in other public places or any place open to view

by the general public, shall be presumptive evidence of wearing the same with intent to

conceal the identity of such person[.]” Id.

       The statute was amended in 1963. See 1963 Minn. Laws ch. 753, § 609.735. The

purpose of the amendment was to delete the presumption in light of State v. Higgin, 99




       10
        The statute was originally codified at Minn. Stat. § 10300 (1923) and later at
Minn. Stat. § 615.16 (1941).

                                              -22-
        CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 23 of 35




N.W.2d 902 (Minn. 1959).11 Although the remainder of the statute was rewritten—and

although the rewritten version did not contain an explicit intent requirement—the

Advisory Committee Comment explained that the substance of the new version was

intended to be the same as the substance of the original version (save for the deletion of

the presumption). See Minn. Stat. § 609.735, 1963 Advisory Comm. Cmt. (“This contains

the substance of Minn. St. § 615.16 which will be superseded. The presumption

contained in the latter section has not been retained in view of State v. Higgin, 1960, 257

Minn. 46, 99 N.W.2d 902.”). Minnesota appears to regard such commentary as

authoritative. See State v. Lopez, 908 N.W.2d 334, 336 n.3 (Minn. 2018) (citing State v.

Vredenberg, 264 N.W.2d 406, 407 (Minn. 1978) (per curiam) as an example of a case in

which there was “evidence that the Legislature did not intend to change the law”);

Vredenberg, 264 at 407 (relying on an Advisory Committee Comment stating that the

amended statute contained the substance of the earlier statute to find no change in the

law).

        In addition to the statutory history, the language of § 609.735 also suggests that

intent to conceal is an element of the offense. The statute makes it unlawful to conceal

one’s identity in a particular way—“by means of a robe, mask, or other disguise.” The



        11
        Higgin held that, when specific intent is an element of an offense, a jury can
never be instructed that a given set of facts gives rise to a presumption of such intent.
Higgin, 99 N.W.2d at 907.

                                            -23-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 24 of 35




word “other” in the phrase “robe, mask, or other disguise” indicates that the statute

encompasses only the use of a robe or mask as a “disguise.” In other words, the statute

does not make it unlawful to wear robes and masks; the statute makes it unlawful to

wear disguises. “Disguise,” in turn, connotes something worn for the purpose of

concealing one’s identity. Notably, three of the five exceptions to the statute—for

religious beliefs, amusement, and entertainment—cover cases in which people could be

wearing face coverings (such as Halloween costumes) with the intent to conceal their

identities.

       It is true that, if § 609.735 is not violated unless a person acts with intent to

conceal his or her identity, then the exceptions for protection from weather and for

medical treatment are redundant. But “[r]edundancy is not a silver bullet,” and

“[s]ometimes the better overall reading of the statute contains some redundancy.”

Rimini St., Inc. v. Oracle USA, Inc., 139 S. Ct. 873, 881 (2019).

       Finally, the Court believes that the Minnesota Supreme Court would interpret

§ 609.735 to require intent to conceal one’s identity because, without such a

requirement, the statute would lead to absurd results. See Am. Fam. Ins. Grp. v. Schroedl,

616 N.W.2d 273, 278 (Minn. 2000) (“courts should construe a statute to avoid absurd

results and unjust consequences”). A construction worker could not wear a dust mask

while remodeling a public space, a government official could not wear a hazmat suit



                                              -24-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 25 of 35




while cleaning up a chemical spill in a public place, an emergency medical technician

could not wear a surgical mask while tending to a person injured on a public road, and

a nail artist could not wear a mask while giving a manicure. The Minnesota Legislature

could not possibly have intended to criminalize such a broad range of commonplace

conduct. Cf. In re Welfare of C.R.M., 611 N.W.2d 802, 809 (Minn. 2000) (“great care is

taken to avoid interpreting statutes as eliminating mens rea where doing so criminalizes

a broad range of what would otherwise be innocent conduct”).

       Indeed, as plaintiffs interpret the statute, § 609.735 not only bars Governor Walz

from ordering Minnesotans to wear face coverings in public places, but § 609.735 bars

Minnesotans from voluntarily wearing face coverings in public places if they are doing

so to slow the spread of COVID‐19. It is very difficult to believe that the Minnesota

Supreme Court would interpret § 609.735 to forbid a Minnesotan from wearing a face

mask in a public place if her reason for doing so was to protect herself from being

infected by a communicable disease or to prevent herself from infecting another person.

Needless to say, such an interpretation of § 609.735 would raise significant

constitutional concerns. Cf. Jacobson v. Massachusetts, 197 U.S. 11, 38–39 (1905)

(upholding a mandatory‐vaccination provision, but suggesting that the result would be

different if the plaintiff could have shown that vaccination “would seriously impair his

health, or probably cause his death”).



                                            -25-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 26 of 35




       This is not to say that plaintiffs’ position that § 609.735 conflicts with EO 20‐81 is

frivolous.12 But plaintiffs’ reply brief did not bother to respond to defendants’

arguments concerning the proper interpretation of § 609.735; in fact, plaintiffs’ reply

brief said nothing at all about their centerpiece claim that § 609.735 conflicts with EO 20‐

81. This failure is particularly problematic in light of the fact that there are no

Minnesota cases construing § 609.735. Under all of the circumstances, the Court finds

that plaintiffs have not met their burden to show a “fair chance of prevailing” on their

argument that EO 20‐81 conflicts with § 609.735. See Powell v. Noble, 798 F.3d 690, 698

(8th Cir. 2015) (citation and quotation marks omitted).

                          b. Challenges to the Validity of EO 20‐81

       As noted, because plaintiffs have not clearly alleged that they intend to enter

public indoor spaces without face coverings, they likely lack standing to pursue their

challenges to the validity of EO 20‐81 under the Elections Clause and the First

Amendment. Even if they had standing, however, both of their challenges lack merit.

                                    i. Elections Clause

       The Elections Clause provides as follows:

              The Times, Places and Manner of holding Elections for
              Senators and Representatives, shall be prescribed in each


       12
        For example, Minn. Stat. § 609.02, subd. 9, undermines defendants’ argument
regarding intent. But no party to this lawsuit has even cited § 609.02, subd. 9, much less
addressed its impact on the issues now before the Court.

                                             -26-
        CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 27 of 35




               State by the Legislature thereof; but the Congress may at any
               time by Law make or alter such Regulations, except as to the
               Places of chusing Senators.

U.S. Const. Art. I, § 4, cl. 1.

       Plaintiffs’ briefs and amended complaint seem to contend that EO 20‐81 is a law

regarding the “Manner of holding Elections” and violates the Elections Clause because

it was not enacted by the “Legislature.” After the Court pointed out at oral argument

that EO 20‐81 is a generally applicable provision that does not on its face govern

elections, plaintiffs conceded that EO 20‐81 does not, by itself, contravene the Elections

Clause. Plaintiffs’ claim now seems to be that EO 20‐81 in combination with the Secretary

of State’s guidance contravenes the Elections Clause.

       The Court disagrees. Plaintiffs have not cited, and the Court has not found, a

single case holding that a generally applicable provision that incidentally applies at a

polling place constitutes a regulation of the “Times, Places and Manner of holding

Elections.” Cf. Cook v. Gralike, 531 U.S. 510, 523–24 (2001) (holding that the challenged

law “bears no relation to the ‘manner’ of elections as we understand it, for in our

commonsense view that term encompasses matters like ‘notices, registration,

supervision of voting, protection of voters, prevention of fraud and corrupt practices,

counting of votes, duties of inspectors and canvassers, and making and publication of

election returns’” (quoting Smiley v. Holm, 285 U.S. 355, 366 (1932))).



                                            -27-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 28 of 35




       The fact that the Secretary of State provided advice as to how to implement EO

20‐81 at polling places does not somehow turn EO 20‐81 into a law regarding the

“Manner of holding elections.” As noted, the Secretary of State’s memorandum is not a

law and does not purport to be binding. The Court rejects the notion that the state

official charged with overseeing elections cannot provide guidance concerning how to

implement a generally applicable provision at polling places without somehow running

afoul of the Elections Clause. If that were the case, election officials would be barred

from providing advice on a whole range of subjects, from how to handle disruptive

voters to how to accommodate voters with disabilities. Plaintiffs’ claim under the

Elections Clause is plainly meritless.

                                   ii. First Amendment

       Finally, plaintiffs allege that EO 20‐81 violates the First Amendment because it

does not permit them to enter indoor public spaces without face coverings as a way to

protest the requirement that they wear face coverings when they enter indoor public

spaces. This claim is meritless for two reasons: First, EO 20‐81 does not implicate the

First Amendment at all. Second, even if EO 20‐81 did implicate the First Amendment,

the order would easily pass muster under both United States v. O’Brien, 391 U.S. 367

(1968), and Jacobson v. Massachusetts, 197 U.S. 11 (1905).




                                            -28-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 29 of 35




       The Supreme Court has recognized that expressive conduct may be entitled to a

measure of First Amendment protection. Texas v. Johnson, 491 U.S. 397, 404 (1989) (flag

burning). In general, courts evaluate the validity of a law that regulates expressive

conduct under the standard articulated in O’Brien. This does not mean, however, that

every law regulating conduct is subject to scrutiny under O’Brien whenever an

individual decides to violate the law for the purpose of sending a message.

              If combining speech and conduct were enough to create
              expressive conduct, a regulated party could always
              transform conduct into “speech” simply by talking about it.
              For instance, if an individual announces that he intends to
              express his disapproval of the Internal Revenue Service by
              refusing to pay his income taxes, we would have to apply
              O’Brien to determine whether the Tax Code violates the First
              Amendment. Neither O’Brien nor its progeny supports such
              a result.

Rumsfeld v. F. for Acad. & Inst’l Rts., Inc., 547 U.S. 47, 66 (2006) (“FAIR”) (rejecting First

Amendment challenge to provision requiring institutions of higher learning to permit

military recruiters access to students on the same basis as other recruiters or forfeit

certain federal funds).

       To merit First Amendment protection under O’Brien, then, the conduct regulated

by the challenged law must be “inherently expressive.” Id. Here, as in FAIR, the

conduct at issue is not inherently expressive. Like the hypothetical observer in

FAIR—who, absent explanation, would have no idea why a military recruiter would be



                                              -29-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 30 of 35




interviewing law students somewhere other than on a law‐school campus, id.—an

observer would have no idea why someone is not wearing a face covering. Absent

explanation, the observer would not know whether the person is exempt from EO 20‐

81, or simply forgot to bring a face covering, or is trying to convey a political message.

That fact takes the conduct outside of the First Amendment protection afforded by

O’Brien. Id. (“The fact that such explanatory speech is necessary is strong evidence that

the conduct at issue here is not so inherently expressive that it warrants protection

under O’Brien.”).

       Even if wearing or not wearing a face covering was inherently expressive, EO 20‐

81 is clearly constitutional, whether analyzed under O’Brien or Jacobson. Under O’Brien,

              a government regulation is sufficiently justified if it is within
              the constitutional power of the Government; if it furthers an
              important or substantial governmental interest; if the
              governmental interest is unrelated to the suppression of free
              expression; and if the incidental restriction on alleged First
              Amendment freedoms is no greater than is essential to the
              furtherance of that interest.

O’Brien, 391 U.S. at 377.

       There is no question that Minnesota has the constitutional authority to enact

measures to protect the health and safety of its citizens. See Jacobson, 197 U.S. at 24–25

(under the Constitution, states retain the general police power to enact reasonable

regulations to protect public health and safety). Likewise, there is no question that



                                            -30-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 31 of 35




EO 20‐81 furthers the substantial government interest in controlling the spread of a

deadly and highly contagious disease. As discussed above, federal health officials

recommend face coverings as an effective way to slow the spread of COVID‐19, and this

recommendation finds support in recent studies. Finally, EO 20‐81 is unrelated to the

suppression of free expression and has at most an incidental effect on First Amendment

freedoms that is no greater than necessary; plaintiffs are free to express their opinions

about EO 20‐81 in every conceivable way except by violating its provisions and putting

at risk the lives and health of their fellow citizens.

       Likewise, EO 20‐81 is constitutional under the standard established in Jacobson,

which requires courts to examine whether a measure adopted to address a public‐

health crisis has a “real or substantial relation” to the crisis and, assuming that it has

such a relation, whether it is “beyond all question, a plain, palpable invasion” of a

constitutional right. Jacobson, 197 U.S. at 31; see In re Rutledge, 956 F.3d 1018, 1028–29

(8th Cir. 2020) (applying Jacobson to assess the constitutionality of a measure adopted in

response to the COVID‐19‐pandemic). Again, there is no question that EO 20‐81 bears a

real and substantial relation to the public‐health crisis caused by COVID‐19. And EO

20‐81 either does not implicate the First Amendment at all or, at most, has an incidental

and trivial impact on First Amendment freedoms. In short, plaintiffs have no chance of

success on their claim that EO 20‐81, standing alone, violates the First Amendment.



                                             -31-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 32 of 35




           C. Threat of Irreparable Harm, Balance of Harms, and the Public Interest

       Plaintiffs have not shown a threat of irreparable harm. They likely lack standing

to pursue any claims against the Ramsey defendants or the Secretary of State. Similarly,

they likely lack standing to pursue any standalone challenge to the validity of EO 20‐81.

Even if they had standing to pursue a standalone challenge, the Court would likely lack

jurisdiction to entertain their state‐law attacks, and they would have virtually no chance

of success on their federal‐law attacks.

       That leaves plaintiffs’ claim that the alleged conflict between EO 20‐81 and

§ 609.735 infringes their First Amendment rights. “When a plaintiff has shown a likely

violation of his or her First Amendment rights, the other requirements for obtaining a

preliminary injunction are generally deemed to have been satisfied.” Minn. Citizens

Concerned for Life v. Swanson, 692 F.3d 864, 870 (8th Cir. 2012) (en banc) (citation and

quotation marks omitted). This is the rare case, however, in which this general rule

does not hold sway. Even if plaintiffs had a “fair chance of prevailing” on their claim

that a conflict between EO 20‐81 and § 609.735 violates their First Amendment rights,

they have not shown a threat of irreparable harm, because they have not shown that

there is any chance that they will actually be prosecuted for violating § 609.735 if they

wear a face covering in compliance with EO 20‐81.




                                            -32-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 33 of 35




       The record before the Court contains no evidence that either § 609.735 or its

predecessor has ever been enforced, despite being on the books for nearly a century.13

Meanwhile, over the past six months, millions of Minnesotans have worn face coverings

in indoor public settings, such as stores, restaurants, salons, medical facilities, places of

worship, offices, and classrooms. If plaintiffs’ reading of § 609.735 is correct, then the

statute has been violated hundreds of millions of times during the pandemic. And yet

plaintiffs cannot point to a single instance of anyone being prosecuted under § 609.735

for wearing a face covering during the pandemic.

       This is hardly surprising, as EO 20‐81 itself makes clear that it is the state’s

official policy that complying with EO 20‐81 does not violate § 609.735. Plaintiffs did

manage to find a county attorney who was willing to opine that complying with EO 20‐

81 would violate § 609.735. (The county attorney did not address any of the evidence to



       13
         Section 609.735 has been mentioned in only a handful of reported cases and has
never been mentioned in connection with an actual prosecution under that statute. In
United States v. Pentaleri, No. 07‐CV‐0298 (PAM/JJG), 2007 WL 4350798 (D. Minn.
Dec. 11, 2007), the district court noted that there was probable cause to arrest because,
among other reasons, the defendant appeared to have violated § 609.735. Id. at *5.
There is no suggestion that the defendant was in fact arrested on that basis, however;
instead, the court was applying the objective standard applicable under the Fourth
Amendment. Id. In Stepnes v. Ritschel, 663 F.3d 952 (8th Cir. 2011), the Eighth Circuit
mentioned that the plaintiff was booked for a violation of § 609.735. Id. at 958. There is
no mention of the plaintiff wearing any kind of disguise, however, and the district‐court
decision indicates that the plaintiff was booked for unlawful gambling under a
mistaken statutory citation. Stepnes v. Ritschel, 771 F. Supp. 2d 1019, 1028 (D. Minn.
2011).

                                             -33-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 34 of 35




the contrary discussed above.) Putting aside the fact that none of the plaintiffs live in

this county attorney’s jurisdiction or even allege that they plan to visit that jurisdiction,

this county attorney does not go so far as to say that he has prosecuted or would

prosecute someone for wearing a mask in the midst of this pandemic.

       In addition, given that their alleged inability to vote in person is a focal point of

plaintiffs’ allegations of irreparable harm, it is worth noting that plaintiffs can vote in

person without fear of prosecution under § 609.735. According to the Secretary of

State’s guidance, anyone who does not want to wear a mask at a polling place may vote

curbside. Am. Compl. Ex. 2.

       In contrast to the non‐existent threat of prosecution under § 609.735, the threat of

harm from an injunction prohibiting the enforcement of EO 20‐81 is immediate and

compelling.14 The Governor’s order addresses an ongoing public‐health emergency by

requiring a measure that federal health officials recommend and that studies have



       14
         Plaintiffs seek the following injunction: “The Defendants are enjoined from
enforcing Minnesota’s policy criminalizing wearing a mask and not wearing a mask in
public places and in polling places.” ECF No. 21. The Court notes, however, that even
if an injunction were required to protect plaintiffs from a conflict between EO 20‐81 and
§ 609.735, the Court would not necessarily have to enjoin the enforcement of EO 20‐81.
The Court could instead enjoin the enforcement of § 609.735 against anyone wearing a
mask in compliance with EO 20‐81. Given that the choice would be between enjoining a
particular application of a never‐enforced statute, on the one hand, and enjoining an
executive order that is saving lives during an ongoing public‐health crisis, on the other
hand, the balance of harms and the public interest would overwhelmingly point toward
enjoining enforcement of § 609.735.

                                             -34-
       CASE 0:20-cv-01688-PJS-ECW Doc. 51 Filed 10/02/20 Page 35 of 35




predicted will save thousands of lives. Moreover, while plaintiffs focus on the alleged

harm to their ability to vote in person, it is far more likely that enjoining enforcement of

EO 20‐81 would seriously disrupt the upcoming election by discouraging voter turnout

and limiting the number of people willing to staff polling places. The balance of harms

and the public interest both weigh very heavily against enjoining enforcement of EO 20‐

81.

       Having carefully considered all of the Dataphase factors, the Court finds that

plaintiffs are not entitled to a preliminary injunction.

                                          ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT plaintiffs’ motion for a preliminary injunction [ECF

No. 8] is DENIED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


 Dated: October 2, 2020                         s/Patrick J. Schiltz
                                                Patrick J. Schiltz
                                                United States District Judge




                                            -35-
